Eder, J.
Motion for summary judgment is granted.
There is no real defense or triable issue presented on the facts. As to the separate defenses pleaded, they are untenable. Plaintiff alleges she is the assignee of the cause of action and a copy of the assignment, duly executed and acknowledged, is submitted, and that is enough to authorize the institution of the action. The second defense of breach of contract is sham and false and contrary to the defendant’s letter of explanation. The third separate defense is insufficient as a matter of law. This pleads that plaintiff’s assignor is engaged in business in Illinois; that under the law of Illinois it is unlawful to conduct a professional correspondence school or manual or mechanical training school without a certificate of registration first obtained by the department of registration and education and that none was obtained by plaintiff’s assignor in that State or in the State of New York under section 80 of the Education Law.
Neither of these statutes of Illinois or New York has any application or effect. They are purely- intrastate in character and scope. They are applicable and effective only in so far as such *760business is done or courses given within the territorial confines of the State, and so far as they are attempted to be extended beyond the territorial limits of the State, they are without effect. They have no extra-territorial force.
The courses of instruction given to persons outside the-State — to those in other States — constitute interstate commerce within the rulings in International Text Book Co. v. Pigg (217 U. S. 91) and International Text Book Co. v. Tone (220 N. Y. 313), and these State statutes relied on by defendant, to the extent that they conflict or attempt to conflict with the Federal laws, are unenforcible and invalid. Hence, this third defense is unavailing.
Settle order.